     Case 2:20-cr-20148-SHL Document 49 Filed 12/17/20 Page 1 of 5                  PageID 138




                        IN THE UNITED STATES DISTRICT COURT
                       FOR THE WESTERN DISTRICT OF TENNESSEE
                                 WESTERN DIVISION

UNITED STATES OF AMERICA,                     *

               Plaintiff,                     *

v.                                            *      Crim. No. 2:20-cr-20148-SHL

KATRINA ROBINSON,                             *

               Defendant.                     *

                                    *
______________________________________________________________________________

                      RESPONSE OF THE UNITED STATES
  TO DEFENDANT’S MOTION TO DIRECT THE DEPT. OF JUSTICE TO RETURN
      THE HEALTHCARE INSTIUTE LLC’S RECORDS TO THE LOCATION
                      FROM WHERE THEY WERE SEIZED
_____________________________________________________________________________

         COMES NOW the United States of America, by and through D. Michael Dunavant, United

States Attorney, and Christopher E. Cotten, Assistant United States Attorney for the Western

District of Tennessee, and responds as follows to the defendant’s Motion to Direct the Department

of Justice to Return the Healthcare Institute LLC’s Records to the Location from Where They

Were Seized:

                                   STATEMENT OF FACTS

         On September 28, 2020, the defendant filed a motion for return of property (RE-29)

seeking the return of certain records of her business, The Healthcare Institute (THI), which had

been seized by the government during the execution of a search warrant. As stated at the October

2, 2020 report date in this case, the government still has need of the records because of an ongoing

criminal investigation of the defendant.
  Case 2:20-cr-20148-SHL Document 49 Filed 12/17/20 Page 2 of 5                    PageID 139




       Subsequently, the parties reached an agreement concerning the disposition of the records,

which was set forth in the government’s response to the motion (RE-34), filed October 9, 2020:

the government would image the records at its expense at the FBI’s facility in Quantico, Virginia,

and then return the originals to the defendant.

       On November 13, 2020, the government advised defendant’s counsel that the imaging was

complete, and the documents were ready for return. Defense counsel was advised that they could

arrange with the FBI case agent for a mutually agreeable time to pick up the records at the Memphis

FBI office. The defendant arranged for this to take place on November 24, 2020; however, no one

came on behalf of the defendant at the appointed time to claim the records.

       The instant motion followed on December 3, 2020. On December 7, 2020, the government

provided the defendant with electronic copies of all of the seized records that it had imaged. On

December 9, 2020, the defendant and her counsel met with FBI agents at the Memphis FBI office

and were permitted to examine the originals of the seized records in search of a smaller group of

documents for which the defendant claimed that copies would not suffice. Upon locating those

documents, it was determined that they were not among the records which had been previously

imaged. FBI subsequently imaged the documents, and on December 16, 2020, released the

originals to the defendant.

       The government remains ready to release the remaining originals to the defendant. She

need only appear at the Memphis FBI office at a mutually agreeable time with suitable

transportation. It is believed that a box-type truck, such as those commonly rented by U-Haul and

other vendors, would be sufficient for that purpose.




                                                  2
  Case 2:20-cr-20148-SHL Document 49 Filed 12/17/20 Page 3 of 5                       PageID 140




                                           ARGUMENT

       Despite the fact that the government has provided her with copies, returned selected

originals, and made all of the originals available to her to for pickup at the Memphis FBI office,

the defendant now asks the Court to compel the government to deliver the seized records described

in her previous motion for return of property to THI. However, because the government has already

done all that Fed. R. Crim. P. 41(g) requires of it with regard to the records, and the defendant has

cited no legal authority for the request, it should be denied.

       Although the defendant’s motion does not cite it, this is essentially a continuation of her

prior motion, which was brought under Fed. R. Crim. P. 41(g). That rule provides in relevant part

that: “A person aggrieved by an unlawful search and seizure or by the deprivation of property may

move for the property’s return . . . If it grants the motion, the court must return the property to the

movant, but may impose reasonable conditions to protect access to the property and its use in later

proceedings.” “The general rule is that seized property, other than contraband, should be returned

to the rightful owner after the criminal proceedings have terminated.” Sovereign News Co. v.

United States, 646 F.2d 261, 262 (6th Cir. 1981).

       However, “the court must balance the legitimate needs of the United States against the

property rights of the moving party.” United States v. Popham, 382 F.Supp.2d 942, 956 (E.D.

Mich. 2005) (citing Sovereign News). In that regard, “the government may retain a movant’s

property if the government has a continuing interest in the property.” Stillman v. United States,

121 F.3d 709, 1997 WL 464044, at *2 (6th Cir. July 23, 1997). “A criminal or tax investigation in

progress constitutes a continuing interest.” Id. (citing Sovereign News at 577 and United States v.

Duncan, 918 F.2d 647, 654 (6th Cir. 1990).




                                                  3
  Case 2:20-cr-20148-SHL Document 49 Filed 12/17/20 Page 4 of 5                      PageID 141




       In this case, there is a continuing criminal investigation of the defendant for which the

records are needed; and the government therefore has an interest in retaining them, rather than

returning them to the defendant. Nevertheless, in an effort to balance that interest with the

defendant’s need for the records to conduct her business, the government agreed to image them,

at its expense, and to release the original records to her.

       To date, the government has imaged the records and provided the defendant with electronic

copies of all the documents it has imaged. It has also made all of the originals available for pickup

at the Memphis FBI office. Moreover, since the filing of the instant motion, the government has

allowed the defendant and her counsel to examine the original documents at the FBI office and

released a portion of the originals to her based on her claim that copies would not suffice. The

government remains ready to release the remaining originals to the defendant. She need only

appear at the Memphis FBI office at a mutually agreeable time with suitable transportation. The

government has thus done all that it is required to do under Rule 41(g) and the Sixth Circuit cases

interpreting it, and more.

       The defendant, for her part, has cited no legal authority in support of her request.

       Accordingly, the Court should deny the defendant’s motion.




                                                   4
  Case 2:20-cr-20148-SHL Document 49 Filed 12/17/20 Page 5 of 5                    PageID 142




                                         CONCLUSION

       For the foregoing reasons, the United States respectfully requests that the defendant’s

motion for return of property be denied as moot.

                                                      Respectfully submitted,

                                                      D. MICHAEL DUNAVANT
                                                      United States Attorney


                                              By:     /s Christopher E. Cotten
                                                      CHRISTOPHER E. COTTEN
                                                      Assistant United States Attorney
                                                      800 Federal Bldg., 167 N. Main
                                                      Memphis, Tennessee 38103
                                                      (901) 544-4231
                                                      chris.cotten@usdoj.gov



                                 CERTIFICATE OF SERVICE

       I, Christopher E. Cotten, Assistant United States Attorney for the Western District of

Tennessee, do hereby certify that a copy of the foregoing motion has been delivered via the

Court’s electronic filing system, to the attorneys for the defendant.

       This 17th day of October, 2020.



                                                      /s Christopher E. Cotten
                                                      CHRISTOPHER E. COTTEN
                                                      Assistant United States Attorney




                                                 5
